Case 1:20-cv-07229-GBD Document 21 Filed 03/10/21 Page 1 of 1

  
 
 
 
  

2a at eters
Nee eM Nt Leow ESO w MAAR vn
8 NT NT OETA ahetic ate hg

 

UNITED STATES DISTRICT COURT HOt UMENT
SOUTHERN DISTRICT OF YORK #2 HLECTROAC ue
SOU ERERN DISUNICT OF cee [Lape ge CALEY FILED}

i PB

MARCIE ROMANI, (Ox BRIE TENMART 775, '

     

Plaintiff,
-against- : ORDER

BARCLAYS BANK DELAWARE, and 20 Civ. 7229 (GBD)

EXPERIAN INFORMATION SOLUTIONS, INC,
Defendants.
GEORGE B. DANIELS, United States District Judge:

This Court having been advised that Plaintiff and Defendant Experian Information
Solutions, Inc. have reached agreement on all issues in this matter, the Clerk of Court is hereby
ORDERED to close the above-captioned action, without prejudice to restoring the action to this
Court’s docket if an application to restore is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 10, 2021
New York, New York

SO ORDERED.
as, B. Dimes.

eo B. DANIELS
i ates District Judge

 

 

 
